The appellant, which claims to be a creditor of the defendant Gus Plagakis, did not satisfy its burden of demonstrating its entitlement to judgment as a matter of law as to its cross claims to set aside a conveyance of real property by Plagakis to the defendant John Bouzas. The appellant did not demonstrate, as a matter of law, that it had been assigned a judgment against Plagakis and that the challenged conveyance was fraudulent (see Debtor and Creditor Law §§ 273, 275, 276; Primus Automotive Fin. Servs., Inc. v Lee, 26 AD3d 365 [2006]; Northpark Assoc., L.P. v S.H.C. Mergers, Inc., 8 AD3d 642 [2004]; cf. Dempster v Overview Equities, 4 AD3d 495 [2004]).
The appellant’s remaining contentions are without merit. Skelos, J.P., Florio, Balkin and Leventhal, JJ., concur.